1    JOINTLY SUBMITTED

2
                                 UNITED STATES DISTRICT COURT
3
                                        DISTRICT OF NEVADA
4

5
     BLAKE COOLEY, individually and on behalf of      Case No. 2:19-cv-00269-MMD-VCF
6    all others similarly situated,
                                                      STIPULATION OF DISMISSAL
7                                Plaintiff,
8            vs.
9    HIBU INC., a Delaware corporation,
10                               Defendant.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     155957.00601/121603605v.2
                                       STIPULATION OF DISMISSAL
1            It is hereby stipulated and agreed, by and among the parties hereto, that pursuant to Federal

2    Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiff Blake Cooley (“Plaintiff”) voluntarily dismisses,

3    with prejudice, the complaint and all claims alleged therein against Defendant Hibu Inc.

4    (“Defendant”), and voluntarily dismisses the putative class claims alleged against Defendant in the

5    complaint without prejudice. Each party shall each bear its own fees and costs. The Parties agree

6    that the Court shall retain jurisdiction to enforce the terms of the Stipulated Protective Order. (Dkt.

7    No. 52.)

8
9    DATED: August 6, 2019                    LAW OFFICES OF CRAIG B. FRIEDBERG
                                              TERRELL MARSHALL LAW GROUP LLP
10                                            PARONICH LAW, P.C.
                                              HEIDARPOUR LAW FIRM, PLLC
11

12                                            By: /s/ Anthony Paronich
                                                      Craig Friedberg
13                                                    Adrienne McEntee
                                                      Jennifer Murray
14                                                    Anthony Paronich
                                                      Andrew Heidarpour
15                                            Attorneys for Plaintiff
                                              BLAKE COOLEY
16
     DATED: August 6, 2019                    HEJMANOWSKI & MCCREA LLC
17                                            BLANK ROME LLP
                                              COPILEVITZ, LAM & RANEY, P.C.
18

19                                            By: /s/ Harrison Brown
                                                      Charles H. McCrea
20                                                    Ana Tagvoryan
                                                      Harrison Brown
21                                                    William E. Raney
                                                      Kellie Mitchell Bubeck
22                                            Attorneys for Defendant
                                              HIBU INC.
23

24

25

26

27

28
     155957.00601/121603605v.2                         1
                                         STIPULATION OF DISMISSAL
1                                          [PROPOSED] ORDER

2            Pursuant to the Stipulation of Plaintiff Blake Cooley (“Plaintiff”) and Defendant Hibu Inc.

3    (“Defendant”) (together, the “Parties”), and for good cause showing, IT IS HEREBY ORDERED

4    that the complaint and all claims alleged therein against Defendant are dismissed with prejudice, and

5    the putative class claims alleged against Defendant in the complaint are dismissed without prejudice.

6    Each party shall each bear its own fees and costs. The Court shall retain jurisdiction to enforce the

7    terms of the Stipulated Protective Order (Dkt. No. 52).

8
9    DATED: August 8, 2019
            _______________________
10                                           By:
                                                     Hon. Miranda M. Du
11                                           United States District Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     155957.00601/121603605v.2                         2
                                        STIPULATION OF DISMISSAL
                                          PROOF OF SERVICE
1
     STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
2
             I am employed in the county of Los Angeles, State of California. I am over the age of 18 and
3    not a party to the within action; my business address is 2029 Century Park East, 6th Floor, Los
     Angeles, California 90067.
4
          On August 6, 2019, I caused to be served the foregoing document(s) STIPULATION OF
5    DISMISSAL on the interested parties in this action addressed and sent as follows:
6                                  (SEE ATTACHED SERVICE LIST)
7    ☐ BY ENVELOPE: by placing ☐ the original ☐ a true copy thereof enclosed in sealed
       envelope(s) addressed as indicated and delivering such envelope(s):
8
     ☐ BY PERSONAL SERVICE: I caused the envelope(s) to be delivered by hand to the
9      offices of the addressee(s).
10   ☐ BY MAIL: I caused such envelope(s) to be deposited in the mail at Los Angeles, California
       with postage thereon fully prepaid to the office or home of the addressee(s) as indicated. I
11     am “readily familiar” with this firm’s practice of collection and processing documents for
       mailing. It is deposited with the U.S. Postal Service on that same day, with postage fully
12     prepaid, in the ordinary course of business. I am aware that on motion of party served,
       service is presumed invalid if postal cancellation date or postage meter date is more than
13     one day after the date of deposit for mailing in affidavit.
     ☐ BY FEDEX: I caused such envelope(s) to be deposited in a box or other facility regularly
14     maintained by FedEx, an express service carrier, or delivered to a courier or driver
       authorized by said express service carrier to receive documents in an envelope designated
15     by the said express service carrier, addressed as indicated, with delivery fees paid or
       provided for, to be transmitted by FedEx.
16
     ☐ BY E-MAIL OR ELECTRONIC TRANSMISSION: Based on a court order or an
17     agreement of the parties to accept service by e-mail or electronic transmission, I caused the
       document(s) listed above to be transmitted to the person(s) at the e-mail address(es) as
18     indicated. I did not receive, within a reasonable time after the transmission, any electronic
       message or other indication that the transmission was incomplete or unsuccessful.
19   ☒ BY CM/ECF: I electronically filed the foregoing with the Clerk of Court by using the
       CM/ECF system. I certify that service will be accomplished by the CM/ECF system and
20     the foregoing document(s) will be delivered to all participants in the Service List who are
       registered CM/ECF users.
21
     ☒ FEDERAL: I declare that I am employed in the office of a member of the bar of this court
22     at whose direction the service was made.

23
             Executed on August 6, 2019, at Los Angeles, California.
24

25
                                                       DIA S. ALESSI
26

27

28
     155957.00601/121603605v.2                        3
                                        STIPULATION OF DISMISSAL
1                                             SERVICE LIST

2            LAW OFFICES OF CRAIG B. FRIEDBERG
3            Craig Friedberg
             attcbf@cox.net
4            4760 South Pecos Road, Suite 103
             Las Vegas, CA 89121
5            Tel.: 702.435.7968
             Fax: 702.825.8071
6

7            TERRELL MARSHALL LAW GROUP LLP
             Adrienne McEntee
8            amcentee@terrellmarshall.com
             Jennifer Murray
9            jmurray@terrellmarshall.com
             936 North 34th Street, Suite 300
10
             Seattle, WA 98103
11           Tel.: 206.816.6603
             Fax: 206.319.5450
12
             PARONICH LAW, P.C.
13           Anthony Paronich
             anthony@paronichlaw.com
14
             350 Lincoln Street, Suite 2400
15           Hingham, MA 02043
             Tel.: 617.485.0018
16           Fax: 508.318.8100
17           HEIDARPOUR LAW FIRM, PLLC
18           Andrew Heidarpour
             aheidarpour@hlfirm.com
19           1300 Pennsylvania Avenue N.W., Suite #190-318
             Washington, DC 20004
20           Tel.: 202.234.2727
21   Attorneys for Plaintiff
22   BLAKE COOLEY

23

24

25

26

27

28
     155957.00601/121603605v.2                     4
                                        STIPULATION OF DISMISSAL
